Case 19-31483-ABA   Doc 81-2 Filed 04/23/20 Entered 04/23/20 11:27:09   Desc
                     Certificate of Service Page 1 of 6
Case 19-31483-ABA   Doc 81-2 Filed 04/23/20 Entered 04/23/20 11:27:09   Desc
                     Certificate of Service Page 2 of 6
Case 19-31483-ABA   Doc 81-2 Filed 04/23/20 Entered 04/23/20 11:27:09   Desc
                     Certificate of Service Page 3 of 6
Case 19-31483-ABA   Doc 81-2 Filed 04/23/20 Entered 04/23/20 11:27:09   Desc
                     Certificate of Service Page 4 of 6
Case 19-31483-ABA   Doc 81-2 Filed 04/23/20 Entered 04/23/20 11:27:09   Desc
                     Certificate of Service Page 5 of 6
Case 19-31483-ABA   Doc 81-2 Filed 04/23/20 Entered 04/23/20 11:27:09   Desc
                     Certificate of Service Page 6 of 6
